Citation Nr: 0626807	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  04-37 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






INTRODUCTION

The veteran, who had active service from July 1956 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Having considered the record and the applicable law, the 
Board finds that this matter must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
ensure compliance with applicable law.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran was afforded a VA examination in March 2004 
following which the examiner indicated that the veteran's 
current hepatitis C was due to his blood transfusion during a 
VA hospitalization in 1987 and was not due to negligence or 
error on the part of the VA hospital's or physician's part.  
However, the examiner also indicated that the veteran 
probably received a blood transfusion during heart surgery in 
1978 but that there were no records from that surgery in the 
claims file.  Such records are clearly relevant to the 
veteran's claim and should be obtained prior to final 
appellate review.  In addition, the VA examiner did not offer 
an opinion as to whether the veteran's hepatitis C was an 
event not reasonably foreseeable.  As such, a further medical 
opinion is necessary.  

Therefore, this case is REMANDED for the following actions:



1.  The veteran should be contacted to 
determine where he underwent heart 
surgery in 1978.  After obtaining any 
necessary authorization, the RO should 
then obtain and associate those records 
with the claims file.

2.  After the development requested in 
the first paragraph has been completed, 
the veteran's claims file should be 
referred to the examiner who performed 
the March 2004 VA examination if that 
physician is available.  (If the 
physician who performed the March 2004 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
appropriate physician for review.)  The 
examiner is requested to review records 
of the veteran's 1978 heart surgery to 
determine whether he received a blood 
transfusion at that time.  If the veteran 
did receive a transfusion during surgery 
in 1978, the examiner is requested to 
offer an opinion as to the likelihood 
that the veteran's hepatitis C was due to 
the blood transfusion he received in 
1978.  If the examiner determines that it 
is as least as likely as not that the 
veteran's hepatitis C was due to the 
blood transfusion he received in March 
1987, rather than the 1978 surgery, the 
examiner should offer an opinion as to 
whether the veteran's hepatitis C 
infection acquired during the 1987 
hospitalization was an event that was not 
reasonably foreseeable.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

